DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2020214733, filed on 24 December 2020.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Vialle (US20060243366) in view of Yoshikawa (US20140174612).
	Regarding claim 1, Vialle (Fig 4, 5) discloses a method for manufacturing a pneumatic tire, the method comprising:
a step of winding carcass plies (“carcass reinforcement” (60)) around a molding drum to mold a carcass ([0038]),
wherein the carcass has a joint portion in which ends of each of the carcass plies in a tire circumferential direction are overlapped with each other (Fig 5),
the method further comprises a step of pasting a rubber tape (“cover strip” (80)) that covers at least a part of the joint portion after winding the carcass ply (Fig 5), and
the rubber tape has a central portion pasted to an outside of the joint portion and extending with a constant thickness along the tire circumferential direction (Fig 5).
	While Vialle does not explicitly disclose that the rubber tape has tapered portions individually extending from both ends of the central portion in the tire circumferential direction along the tire circumferential direction while reducing a thickness of each of the tapered portions, and having tip ends with an angle of 45 degrees or less, it would have been obvious to one of ordinary skill in the art prior to the earliest effective priority date to do so, as Yoshikawa, which is within the tire manufacturing art, teaches that a tape (“rubber tape” (30)) to be used to connect two ends of a carcass ply (“ply member” (70)) at a joint point, has a central potion (“intermediate portion” (31)) along with tapered portions individually extending from both ends of the central portion while reducing a thickness of each of the tapered portions and having tip ends with an angle of 45 degrees or less (Fig 5A, [0045]) for the benefit of preventing air intrusion, a process defect ([0045]).
	Regarding claim 2, modified Vialle teaches all limitations of claim 1 as set forth above. Additionally, Vialle teaches that each of the carcass plies has a plurality of carcass cords (“reinforcing thread” (90)) arrayed in parallel to one another and topping rubber that coats the carcass cords (material surrounding “reinforcing thread” (90), Fig 5 [0021]), and a thickness of the central portion is larger than a diameter of the carcass cords (Fig 5).
	Regarding claim 3, modified Vialle teaches all limitations of claim 1 as set forth above. Additionally, Yoshikawa teaches that the tapered portions extend from both ends of the central portion in the tire circumferential direction along the tire circumferential direction while reducing the thickness in a constant ratio (Fig 5).
	Regarding claim 4, modified Vialle teaches all limitations of claim 1 as set forth above. Additionally, Yoshikawa teaches that the inner side surfaces of the tapered portions in a tire radial direction extend continuously with an inner side surface of the central portion in the tire radial direction (Fig 5A).
	Regarding claim 5, modified Vialle teaches all limitations of claim 1 as set forth above. Additionally, Vialle teaches that the central portion completely covers the joint portion in the tire circumferential direction (Fig 5).
	Regarding claim 6, modified Vialle teaches all limitations of claim 1 as set forth above. Additionally, both Vialle (Fig 5, w/ [0030] describing the cover strip thickness as being between 0.6 and 1.5 mm and Fig 5 showing that the outer portions are at least two times the thickness or alternatively [0060]) and Yoshikawa ([0042]) teaches that a width of the central portion in the tire circumferential direction is larger by 2.0 mm or more than a width of the joint portion in the tire circumferential direction.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kouno (US20120145301) discloses a tire manufacturing method in which two ends of a carcass ply are overlapped on one another with a strip of material covering the resulting joint (Fig 14).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D BOOTH whose telephone number is 571-272-6704. The examiner can normally be reached M-Th 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER D BOOTH/Examiner, Art Unit 1749                                                                                                                                                                                                        
/ROBERT C DYE/Primary Examiner, Art Unit 1749